Exhibit 10.3

Execution Version

EMPLOYEE SECONDMENT AGREEMENT

This Employee Secondment Agreement (this “Agreement”), dated as of April 10,
2017 (the “Effective Date”), is entered into by and among HESS CORPORATION, a
Delaware corporation (“Hess Corp.”), HESS TRADING CORPORATION, a Delaware
corporation (“HTC,” and together with Hess Corp., “Hess”), HESS MIDSTREAM
PARTNERS GP LP, a Delaware limited partnership (the “MLP GP LP”), and HESS
MIDSTREAM PARTNERS GP LLC, a Delaware limited liability company (the “Company”,
and together with the MLP GP LP, the “General Partner”). Hess and the General
Partner are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

RECITALS:

WHEREAS, pursuant to that certain Contribution, Conveyance and Assumption
Agreement dated as of the date hereof (the “Contribution Agreement”), certain
Affiliates of Hess have, directly and indirectly, contributed the “Assets” (as
such term is defined in the Contribution Agreement) (the “Assets”) to Hess
Midstream Partners LP, a Delaware limited partnership (the “Partnership”);

WHEREAS, the Company is the sole general partner of the MLP GP LP, and the MLP
GP LP is the sole general partner of the Partnership;

WHEREAS, the Public Company Group (as hereinafter defined) is engaged in the
business of owning and operating natural gas processing and crude oil, natural
gas and natural gas liquids transportation and logistics assets, including
pipelines, terminals and rail cars; and

WHEREAS, in connection with the transactions contemplated by the Contribution
Agreement, Hess desires to second to the Company, in its capacity as the general
partner of the MLP GP LP, in its capacity as the general partner of the
Partnership, respectively, certain personnel employed or contracted by Hess to
perform certain functions for the Public Company Group in connection with the
Assets and any other assets held from and after the Effective Date by any member
of the Public Company Group.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Hess and the General
Partner hereby agree as follows:

ARTICLE 1

DEFINITIONS; INTERPRETATION

1.1 Definitions. As used in this Agreement, (a) the terms defined in this
Agreement will have the meanings so specified, and (b) capitalized terms not
defined in this Agreement will have the meanings ascribed to those terms on
Exhibit A to this Agreement.

1.2 Interpretation. In this Agreement, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to
any Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) reference
to any agreement (including this Agreement), document or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Agreement; (e) reference to any Article, Section, Exhibit, Schedule,
subsection and other division means such Article, Section, subsection or other
division of, and Exhibit and Schedule to, this Agreement, and references in any
Section or definition to any clause means such clause of such Section or
definition, unless, in each case, the context requires otherwise;
(f) “hereunder,” “hereof,” “hereto” and words of



--------------------------------------------------------------------------------

similar import will be deemed references to this Agreement as a whole and not to
any particular Section or other provision hereof or thereof; (g) “including”
(and with correlative meaning “include”) means including without limiting the
generality of any description preceding such term; and (h) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding” and “through” means “through and including.”

1.3 Legal Representation of Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation requiring this Agreement to be construed or interpreted
against any Party merely because such Party drafted all or a part of such
Agreement will not apply to any construction or interpretation hereof or
thereof.

1.4 Titles and Headings. Section titles and headings in this Agreement are
inserted for convenience of reference only and are not intended to be a part of,
or to affect the meaning or interpretation of, this Agreement.

ARTICLE 2

SECONDMENT

2.1 Seconded Employees. Subject to the terms of this Agreement, Hess agrees to
second the Seconded Employees to the General Partner, and the General Partner
agrees to accept the Secondment of the Seconded Employees for the purpose of
performing job functions related to the Assets and any other assets held from
and after the Effective Date by any member of the Public Company Group,
including those job functions set forth on Exhibit B (the “Employee Functions”).
The Seconded Employees will remain at all times the employees of Hess, and will
also be co-employees of the General Partner during the Period of Secondment. The
Seconded Employees shall, at all times during the Period of Secondment while
performing any Employee Function hereunder, work under the direction,
supervision and control of the General Partner or the applicable member of the
Public Company Group. Seconded Employees shall have no authority or apparent
authority to act on behalf of Hess during the Period of Secondment. Those rights
and obligations of the Parties under this Agreement that relate to individuals
that were Seconded Employees but then later ceased to be Seconded Employees,
which rights and obligations accrued during the Period of Secondment, will
survive the removal of such individual from the group of Seconded Employees to
the extent necessary to enforce such rights and obligations.

2.2 Period of Secondment. Hess will second the Seconded Employees to the General
Partner starting on the Effective Date and continuing, during the period (and
only during the period) that the Seconded Employees are performing functions for
the General Partner, until the earliest of:

(a) the end of the term of this Agreement;

(b) such end date set forth for any Seconded Employees as may be mutually agreed
in writing by the Parties (as applicable, the “End Date”);

(c) a withdrawal, departure, resignation or termination of such Seconded
Employees under Section 2.3; and

(d) a termination of Secondment of such Seconded Employees under Section 2.4.

The period of time that any Seconded Employee is provided by Hess to the General
Partner is referred to in this Agreement as the “Period of Secondment.” At the
end of the Period of Secondment for any Seconded Employee, such Seconded
Employee will no longer be subject to the direction by the General Partner of
the Seconded Employee’s day-to-day activities. Notwithstanding anything herein
to the contrary, the Parties acknowledge that the Seconded Employees may also
perform functions for Hess in connection with its own operations and that the
Parties intend that the Seconded Employees shall be seconded to the General
Partner only during those times that the Seconded Employees are performing
functions for the General Partner hereunder.

2.3 Withdrawal, Departure or Resignation.

(a) Hess will use reasonable efforts to prevent any early withdrawal, departure
or resignation of any Seconded Employee prior to the End Date for such Seconded
Employee’s Period of Secondment. If any Seconded Employee tenders his or her
resignation to Hess as an employee of Hess, Hess will promptly notify the
General Partner. During



--------------------------------------------------------------------------------

the Period of Secondment of any Seconded Employee, Hess will not voluntarily
withdraw or terminate any Seconded Employee except with the written consent of
the General Partner, such consent not to be unreasonably withheld. Upon the
termination of its employment with Hess, a Seconded Employee will cease
performing services for the General Partner or the applicable member of the
Public Company Group.

(b) Hess will indemnify, defend and hold harmless the General Partner, the other
members of the Public Company Group and their respective directors, officers and
employees against all Losses arising out of or in any way connected with or
related to the termination of employment of a Seconded Employee by Hess without
the prior written consent of the General Partner, EVEN THOUGH SUCH LOSS MAY BE
CAUSED BY THE NEGLIGENCE OF ONE OR MORE MEMBERS OF THE PUBLIC COMPANY GROUP,
except to the extent that such Losses arise out of or result from the sole
negligence, gross negligence or willful misconduct of any member of the Public
Company Group.

2.4 Termination of Secondment. The General Partner will have the right to
terminate the Secondment of any Seconded Employee for any reason at any time.
Upon the termination of the Secondment of any Seconded Employee, such Seconded
Employee will cease performing services for the General Partner or the
applicable member of the Public Company Group.

(a) Upon the termination by Hess of any Seconded Employee’s Period of Secondment
without the prior written consent of the General Partner, Hess will be solely
liable for any costs or expenses associated with the termination of such
Seconded Employee’s Secondment, except as otherwise specifically set forth in
this Agreement. Hess will indemnify, defend and hold harmless the General
Partner, the other members of the Public Company Group and their respective
directors, officers and employees against all Losses arising out of or in any
way connected with or related to the termination of the Secondment of a Seconded
Employee by Hess without the prior written consent of the General Partner, EVEN
THOUGH SUCH LOSS MAY BE CAUSED BY THE NEGLIGENCE OF ONE OR MORE MEMBERS OF THE
PUBLIC COMPANY GROUP, except to the extent that such Losses arise out of or
result from the sole negligence, gross negligence or willful misconduct of any
member of the Public Company Group.

2.5 Supervision.

(a) During the Period of Secondment, the General Partner will serve as the
employer directly controlling the Seconded Employees providing Employee
Functions and will retain the exclusive right, solely to the extent it relates
to the Period of Secondment, to:

(i) be ultimately and fully responsible for the daily work assignments of the
Seconded Employees during those times that the Seconded Employees are performing
functions for the General Partner hereunder, including supervision of their the
day-to-day work activities and ensuring that such Seconded Employee’s
performance is consistent with the purposes stated in Section 2.1 and the job
functions associated with the Employee Functions;

(ii) to handle any performance issues of Seconded Employees;

(iii) set the hours of work and the holidays and vacation schedules for Seconded
Employees; and

(iv) have the right to determine training that will be received by the Seconded
Employees.

(b) Notwithstanding the foregoing, Hess shall be responsible for administering
the payment of each Seconded Employee’s wages and benefits, all withholding
obligations to federal, state and local tax and insurance authorities, and all
other costs and expenses associated with Seconded Employees, including workers’
compensation expenses.

(c) In the course and scope of performing any Seconded Employee job functions,
the Seconded Employees will be integrated into the organization of the General
Partner, will report into the General Partner’s management structure, and will
be under the direct management and supervision of the Company, in its capacity
as the general partner of the MLP GP LP, in its capacity as the general partner
of the Partnership, respectively.

2.6 Seconded Employee Qualifications; Approval. Hess will provide such suitably
qualified and experienced Seconded Employees as Hess is able to make available
to the General Partner, and the General Partner will have the right to approve
such Seconded Employees. All Seconded Employees identified as of the Effective
Date have been approved and accepted by the General Partner as suitable for
performing job functions related to the Employee Functions.



--------------------------------------------------------------------------------

2.7 Workers’ Compensation Insurance. At all times, Hess will maintain workers’
compensation or similar insurance (either through an insurance company or
self-insured arrangement) applicable to the Seconded Employees, as required by
applicable state and federal workers’ compensation and similar laws.

2.8 Benefit Plans. Neither the General Partner nor any other member of the
Public Company Group shall be deemed to be a participating employer in any
Benefit Plan during the Period of Secondment. Subject to the General Partner’s
reimbursement obligations hereunder, Hess shall remain solely responsible for
all obligations and liabilities arising under the express terms of the Benefit
Plans, and the Seconded Employees will be covered under the Benefit Plans
subject to and in accordance with their respective terms and conditions, as may
be amended from time to time. Hess and its ERISA Affiliates may amend or
terminate any Benefit Plan in whole or in part at any time. During the Period of
Secondment, neither the General Partner nor any other member of the Public
Company Group shall assume any Benefit Plan or have any obligations, liabilities
or rights arising under the express terms of the Benefit Plans, in each case
except for cost reimbursement pursuant to this Agreement.

ARTICLE 3

SECONDMENT FEE

3.1 Secondment Fee.

(a) The General Partner shall, or shall cause another member of the Public
Company Group to, pay to Hess an annual fee, payable in equal monthly
installments, that will reflect the costs incurred by Hess with respect to its
employment of the Seconded Employees (the “Secondment Fee”). The Parties
acknowledge and agree that the Secondment Fee is intended to cover the total
cost of employing the Seconded Employees during the Period of Secondment (the
“Total Services Costs”) to the extent such Total Services Costs are attributable
to the provision of the Employee Functions. Hess shall determine in good faith
the percentage of the Total Services Costs that are attributable to the
provision of the Employee Functions by the Seconded Employees to the General
Partner based on Hess’s then-current corporate transfer pricing policies, as
generally applied in a non-discriminatory manner. To the extent that the amount
of any cost or expense, once known, varies from the estimate used for
determining the Secondment Fee hereunder, the difference, once determined, shall
be added to or subtracted from the Secondment Fee for the following year.

(b) For the avoidance of doubt, the Secondment Fee shall not include any costs
associated with equity-based compensation granted by Hess or the General Partner
to the Seconded Employees; provided, however, that to the extent the General
Partner grants any awards under any incentive compensation plan of any member of
the Public Company Group in effect from time to time, such awards shall be at
the General Partner’s sole expense and the General Partner shall, or shall cause
another member of the Public Company Group to, reimburse Hess for any expenses
Hess may incur with respect to such awards.

(c) The Parties acknowledge and agree that the Secondment Fee may change from
time to time, as determined by Hess in good faith, to accurately reflect the
degree and extent of the Employee Functions provided to the General Partner by
the Seconded Employees or to reflect any change in the cost of employing the
Seconded Employees. On or prior to January 1 of each calendar year during the
term of this Agreement, Hess will provide the General Partner with an estimate
of the Secondment Fee for the succeeding calendar year, and such Secondment Fee
will be invoiced to the General Partner in accordance with Section 3.1(d).

(d) Within 20 days following the end of each month during the Period of
Secondment, Hess shall send to the General Partner an invoice (in a form
mutually agreed by the Parties) of the amounts due for such month setting forth
the applicable portion of the Secondment Fee payable for such month and any
amounts reimbursable under this Agreement. The General Partner shall, or shall
cause the other members of the Public Company Group to, pay such invoice by the
later of (i) 30 days of receipt and (ii) the last Business Day of the month in
which the General Partner received such invoice, except for any amounts that are
being disputed in good faith by the General Partner. If Hess determines that the
amount reflected on any invoice previously sent to, and paid by, the General
Partner (or another member of the Public Company Group, as applicable) did not
accurately state the amounts owed by the General Partner (for and on behalf of
the Public Company Group) under this Section 3.1, Hess shall include appropriate
adjustments on the next invoice; provided, however, that such adjustments shall
be included only to the extent that



--------------------------------------------------------------------------------

they relate to a month in the same calendar quarter as such invoice relates;
provided further that Hess and the General Partner shall negotiate, in good
faith, the timing of payment of any such adjustments. Any such adjustments shall
be separately stated and computed in such detail as is mutually agreed by Hess
and the General Partner. For the avoidance of doubt, any adjustments that do not
relate to a month in the same calendar quarter as such invoice relates shall not
be due and payable by the General Partner or any other member of the Public
Company Group. Any amounts that the General Partner has disputed in good faith
and that are later determined by any court or other competent authority having
jurisdiction, or by agreement of the Parties, to be owing from the General
Partner (for and on behalf of the Public Company Group) to Hess shall be paid in
full within ten days of such determination, together with interest thereon at
the Interest Rate from the date due under the original invoice until the date of
payment. For so long as Hess Corp. and its Affiliates, collectively, hold at
least

15% of the issued and outstanding Equity Interests in Takota GP, the General
Partner and Hess may settle the General Partner’s financial obligations to Hess
hereunder through Hess’s normal interaffiliate settlement processes.

3.2 Cancellation or Reduction of Services. The General Partner may terminate or
reduce the level of any of the Employee Functions on 30 days’ prior written
notice to Hess. In the event the General Partner terminates the Employee
Functions, the General Partner shall, or shall cause another member of the
Public Company Group to, pay Hess the applicable monthly portion of the
Secondment Fee for the last month (or portion thereof) in which it received
Employee Functions. Upon payment thereof, the General Partner shall have no
further payment obligation to Hess under this Agreement.

3.3 Reimbursements for Other Costs and Expenses. This Agreement does not address
the reimbursement of any costs or expenses associated with any services provided
by Hess and its Affiliates other than the Employee Functions. For the avoidance
of doubt, any amounts payable by the General Partner under this Agreement shall
be in addition to, and not in duplication of, any amounts payable by the General
Partner or any other member of the Public Company Group under the Omnibus
Agreement or the Operational Services Agreement.

ARTICLE 4

ALLOCATION; RECORDS

4.1 Allocation; Records. Hess will use commercially reasonable efforts to
maintain an allocation schedule reflecting the direct and indirect costs that
are included in the calculation of the Secondment Fee. The General Partner and
its representatives will have the right to audit such records and such other
records as the General Partner may reasonably require in connection with its
verification of the Secondment Fee during regular business hours and on
reasonable prior notice.

4.2 Agent. The costs and expenses included in the Secondment Fee remain the
primary legal responsibility of the General Partner as the co-employer of the
Seconded Employees during the Secondment Period. Hess agrees to act as agent for
the General Partner in paying such amounts to the employees temporarily assigned
under this Secondment Agreement. Hess agrees to indemnify and hold the General
Partner harmless from any and all Losses incurred by the General Partner or any
other member of the Public Company Group that are related to Hess’s failure to
carry out its duties as agent for the payment of such amounts as set forth
above.

ARTICLE 5

TERM AND TERMINATION

5.1 Term. Subject to Section 3.2 and Section 5.2, this Agreement shall have a
term beginning on the Effective Date and shall terminate on the tenth
anniversary of the Effective Date (the “Initial Term”); provided, however, that
this Agreement may be extended by the General Partner for one renewal term of
ten years (the “Renewal Term”). To commence the Renewal Term, the General
Partner shall provide written notice to Hess of the General Partner’s intent to
renew this Agreement no less than 90 days prior to the end of the Initial Term.



--------------------------------------------------------------------------------

5.2 Termination. The Parties may terminate this Agreement prior to the end of
the Initial Term (or Renewal Term, as applicable) as follows:

(a) If any Party is in default under this Agreement, the non-defaulting Party
may, as its sole option, (1) terminate this Agreement immediately upon written
Notice to the defaulting Party; provided that if the General Partner is the
terminating Party, such termination shall be effective on the earlier of (x) 90
days following Hess’ receipt of such written Notice, and (y) the Parties
entering into a transition services agreement pursuant to Section 5.3,
(2) withhold any payments due to the defaulting Party under this Agreement or
(3) pursue any other remedy at law or in equity. For purposes of this
Section 5.2(a), a Party shall be in default under this Agreement if:

(i) such Party materially breaches any provision of this Agreement and such
breach is not cured within 15 Business Days after written Notice thereof (which
written Notice shall describe such breach in reasonable detail) is received by
such Party; or

(ii) such Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it; (B) makes an assignment or any
general arrangement for the benefit of creditors; (C) otherwise becomes bankrupt
or insolvent (however evidenced); or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

(b) The General Partner may terminate this Agreement at any time upon 30 days’
prior written Notice to Hess; provided that such termination shall be effective
on the earlier of (i) 90 days following Hess’ receipt of such written Notice,
and (ii) the Parties entering into a transition services agreement pursuant to
Section 5.3, and only those provisions that, by their terms, expressly survive
this Agreement shall so survive.

(c) At any time, should Hess Corp. and its Affiliates collectively cease to hold
at least 15% of the issued and outstanding Equity Interests in Takota GP, then
any Party may terminate this Agreement upon written Notice to the other Parties
and such termination shall be effective on the earlier of (i) 90 days following
the applicable Party’s receipt of such written Notice, and (ii) the Parties
entering into a transition services agreement pursuant to Section 5.3.

5.3 Transition Services Upon Termination. Should a notice of termination of this
Agreement be delivered pursuant to Section 5.2 (other than any such termination
notice delivered by Hess pursuant to Section 5.2(a) due to a Company default),
then the Parties shall, during the pendency of such termination, use their
commercially reasonable efforts to agree upon a transition services agreement.

ARTICLE 6

GENERAL PROVISIONS

6.1 Accuracy of Recitals. The paragraphs contained in the recitals to this
Agreement are incorporated in this Agreement by this reference, and the Parties
to this Agreement acknowledge the accuracy thereof.

6.2 Notices. All written notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be deemed
sufficient in all respects (a) if given in writing and delivered personally,
(b) if sent by overnight courier, (c) if mailed by U.S. Express Mail or by
certified or registered U.S. Mail with all postage fully prepaid, (d) sent by
facsimile transmission (provided any such facsimile transmission is confirmed
either orally or by written confirmation), or (e) sent by electronic mail
transmission (provided any such electronic mail



--------------------------------------------------------------------------------

transmission is confirmed either orally or by written confirmation, including
via a reply electronic mail transmission) and, in each case, addressed to the
appropriate Party at the address for such party shown below:

 

If to the General Partner:    If to Hess: Hess Midstream Partners GP LLC    Hess
Corporation 1501 McKinney Street    1185 Avenue of the Americas Houston, TX
77010    New York, NY 10036 Attn:    Attn: Fax:    Fax: Email:    Email: With a
copy to:    With a copy to: Hess Midstream Partners GP LLC    Hess Corporation
1501 McKinney Street    1185 Avenue of the Americas Houston, TX 77010    New
York, NY 10036 Attn:    Attn: Fax:    Fax: Email:    Email:

Any notice given in accordance herewith shall be deemed to have been given
(i) when delivered to the addressee in person, or by courier, during normal
business hours, or on the next Business Day if delivered after business hours,
(ii) when received by the addressee via facsimile or electronic mail
transmission during normal business hours, or on the next Business Day if
received after business hours, or (iii) upon actual receipt by the addressee
after such notice has either been delivered to an overnight courier or deposited
in the U.S. Mail, as the case may be. The Parties may change the address,
telephone number, facsimile number, electronic mail address and individuals to
which such communications to any Party are to be addressed by giving written
notice to the other Parties in the manner provided in this Section 6.2.

6.3 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.

6.4 Modifications. This Agreement may be amended or modified only by a written
instrument executed by the Parties. Any of the terms and conditions of this
Agreement may be waived in writing at any time by the Party entitled to the
benefits thereof.

6.5 No Third Party Beneficiaries. No Person not a Party to this Agreement will
have any rights under this Agreement as a third party beneficiary or otherwise,
including, without limitation, the Seconded Employees. In furtherance but not in
limitation of the foregoing: (a) nothing in this Agreement shall be deemed to
provide any Seconded Employee with a right to continued Secondment or employment
and (b) nothing in this Agreement shall be deemed to constitute an amendment to
any Benefit Plan or limit in any way the right of Hess and its ERISA Affiliates
to amend, modify or terminate, in whole or in part, any Benefit Plan which may
be in effect from time to time.

6.6 Relationship of the Parties. Nothing in this Agreement will constitute the
members of the Public Company Group, Hess or its Affiliates as members of any
partnership, joint venture, association, syndicate or other entity.

6.7 Assignment. Neither Party will, without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, assign, mortgage,
pledge or otherwise convey this Agreement or any of its rights or duties
hereunder. Unless written consent is not required under this Section 6.7, any
attempted or purported assignment, mortgage, pledge or conveyance by a Party
without the written consent of the other Party shall be void and of no force and
effect. No assignment, mortgage, pledge or other conveyance by a Party shall
relieve the Party of any liabilities or obligations under this Agreement.



--------------------------------------------------------------------------------

6.8 Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives.

6.9 Counterparts; Multiple Originals. This Agreement may be executed in any
number of counterparts (including by facsimile or portable document format
(.pdf)), all of which together shall constitute one agreement binding each of
the Parties. Each of the Parties may sign any number of copies of this
Agreement. Each signed copy shall be deemed to be an original, and all of them
together shall represent one and the same agreement.

6.10 Time of the Essence. Time is of the essence in the performance of this
Agreement.

6.11 Governing Law; Jurisdiction. This Agreement shall be governed by the laws
of the State of Texas without giving effect to its conflict of laws principles.
Each Party hereby irrevocably submits to the exclusive jurisdiction of any
federal court of competent jurisdiction situated in the State of Texas United
States District Court for the Southern District of Texas, or if such federal
court declines to exercise or does not have jurisdiction, in the district court
of Harris County, Texas. The Parties expressly and irrevocably submit to the
jurisdiction of said courts and irrevocably waive any objection which they may
now or hereafter have to the laying of venue of

any action, suit or proceeding arising out of or relating to this Agreement
brought in such courts, irrevocably waive any claim that any such action, suit
or proceeding brought in any such court has been brought in an inconvenient
forum and further irrevocably waive the right to object, with respect to such
claim, action, suit or proceeding brought in any such court that such court does
not have jurisdiction over such Party. The Parties hereby irrevocably consent to
the service of process by registered mail, postage prepaid, or by personal
service within or without the State of Texas. Nothing contained herein shall
affect the right to serve process in any manner permitted by Applicable Law.

6.12 WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.

6.13 Delay or Partial Exercise Not Waiver. No failure or delay on the part of
any Party to exercise any right or remedy under this Agreement will operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or any related document.
The waiver by either Party of a breach of any provisions of this Agreement will
not constitute a waiver of a similar breach in the future or of any other breach
or nullify the effectiveness of such provision.

6.14 Entire Agreement. This Agreement constitutes and expresses the entire
agreement between the Parties with respect to the subject matter hereof. All
previous discussions, promises, representations and understandings relative
thereto are hereby merged in and superseded by this Agreement.

6.15 Waiver. To be effective, any waiver or any right under this Agreement will
be in writing and signed by a duly authorized officer or representative of the
Party bound thereby.

6.16 Incorporation of Exhibits by References. Each of the Exhibits to this
Agreement is hereby incorporated by reference herein as if it were set out in
full in the text of this Agreement.

[Signature page follows.]



--------------------------------------------------------------------------------

AS WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date herein above mentioned.

 

HESS CORPORATION By:  

/s/ Timothy B. Goodell

Name:   Timothy B. Goodell Title:   Senior Vice President, General Counsel and
Secretary HESS TRADING CORPORATION By:  

/s/ Steven A. Villas

Name:   Steven A. Villas Title:   President HESS MIDSTREAM PARTNERS GP LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS MIDSTREAM
PARTNERS GP LP By:   Hess Midstream Partners GP LLC,   its general partner By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer

 

Signature Page to MLP Employee Secondment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such Person. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, (a) no member of the
Public Company Group shall be deemed to be an “Affiliate” of Hess nor shall Hess
be deemed to be an “Affiliate” of any member of the Public Company Group, (b) a
Person who is a limited partnership and has a common general partner with
another Person, directly or indirectly, shall be deemed to be an “Affiliate” of
such other Person, and (c) no member of the Public Company Group shall be deemed
to be an “Affiliate” of any Person in which any investment fund managed by
Global Infrastructure Management, LLC has made an investment, including any
holding company of such Person, nor shall any Person in which any investment
fund managed by Global Infrastructure Management, LLC has made an investment,
including any holding company of such Person be deemed to be an “Affiliate” of
any member of the Public Company Group.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“Assets” has the meaning set forth in the Recitals to this Agreement.

“Benefit Plans” means each employee benefit plan, as defined in Section 3(3) of
ERISA, and any other material plan, policy, program, practice, agreement,
understanding or arrangement (whether written or oral) providing compensation or
other benefits to any Seconded Employee (or to any dependent or beneficiary
thereof), including, without limitation, any stock bonus, stock ownership, stock
option, stock purchase, stock appreciation rights, phantom stock, restricted
stock or other equity-based compensation plans, policies, programs, practices or
arrangements, and any bonus or incentive compensation plan, deferred
compensation, profit sharing, holiday, cafeteria, medical, disability or other
employee benefit plan, program, policy, agreement or arrangement sponsored,
maintained, or contributed to by Hess or any of its ERISA Affiliates, or under
which either Hess or any of its ERISA Affiliates may have any obligation or
liability, whether actual or contingent, in respect of or for the benefit of any
Seconded Employee (but excluding workers’ compensation benefits (whether through
insured or self-insured arrangements) and directors and officers liability
insurance).

“Business Day” means any day except for Saturday, Sunday or a legal holiday in
Texas.

“Company” has the meaning set forth in the Preamble to this Agreement.

“Control” and its derivatives mean, with respect to any Person, the possession,
directly or indirectly, of (a) the power to direct or cause the direction of the
management and policies of a Person, whether by contract or otherwise,
(b) without limiting any other subsection of this definition, if applicable to
such Person (even if such Person is a corporation), where such Person is a
corporation, the power to exercise or determine the voting of more than 50% of
the voting rights in such corporation, (c) without limiting any other subsection
of this definition, if applicable to such Person (even if such Person is a
limited partnership), where such Person is a limited partnership, ownership of
all of the equity of the sole general partner of such limited partnership, or
(d) without limiting any other subsection of this definition, if applicable to
such Person, in the case of a Person that is any other type of entity, the right
to exercise or determine the voting of more than 50% of the Equity Interests in
such Person having voting rights, whether by contract or otherwise.

“Contribution Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Effective Date” has the meaning set forth in the Preamble to this Agreement.



--------------------------------------------------------------------------------

“Employee Functions” has the meaning set forth in Section 2.1.

“End Date” has the meaning set forth in Section 2.2(b).

“Equity Interests” means, with respect to any Person, (a) capital stock,
membership interests, partnership interests, other equity interests, rights to
profits or revenue and any other similar interest in such Person, (b) any
security or other interest convertible into or exchangeable or exercisable for
any of the foregoing, whether at the time of issuance or upon the passage of
time or the occurrence of some future event, and (c) any warrant, option or
other right (contingent or otherwise) to acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity that would be treated as a single employer
with an Operator under Sections 414(b), (c) or (m) of the Internal Revenue Code
of 1986, as amended, or Section 4001(b)(1) of ERISA.

“General Partner” has the meaning set forth in the Preamble to this Agreement.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Hess” has the meaning set forth in the Preamble to this Agreement.

“Hess Corp.” has the meaning set forth in the Preamble to this Agreement.

“HTC” has the meaning set forth in the Preamble to this Agreement.

“Initial Term” has the meaning set forth in Section 5.1.

“Interest Rate” means, on the applicable date of determination (a) the prime
rate (as published in the “Money Rates” table of The Wall Street Journal,
eastern edition, or if such rate is no longer published in such publication or
such publication ceases to be published, then as published in a similar national
business publication as mutually agreed by the Parties), plus (b) an additional
two percentage points (or, if such rate is contrary to any Applicable Law, the
maximum rate permitted by such Applicable Law).

“Loss” or “Losses” means any and all costs, expenses (including reasonable
attorneys’ fees), claims, demands, losses, liabilities, obligations, actions,
lawsuits and other proceedings, judgments and awards.

“MLP GP LP” has the meaning set forth in the Preamble to this Agreement.

“Non-Public Company Group” means, at any date of determination, Takota LP,
Takota GP and each of their respective Subsidiaries, collectively, but
specifically excluding any member of the Public Company Group.

“Notice” means any notice, request, instruction, correspondence or other
communication permitted or required to be given under this Agreement.

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the date
hereof, by and among Hess Corp., the MLP GP LP and the Partnership, and the
other parties thereto, as such may be amended, supplemented or restated from
time to time.

“Operational Services Agreement” means that certain Operational Services
Agreement, dated as of the date hereof, by and among Hess Corp., the MLP GP LP
and the Company, as such may be amended, supplemented or restated from time to
time.



--------------------------------------------------------------------------------

“Partnership” has the meaning set forth in the Recitals to this Agreement.

“Party” or “Parties” has the meaning set forth in the Preamble to this
Agreement.

“Period of Secondment” has the meaning set forth in Section 2.2.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Public Company Group” means, at any date of determination, (a) the Partnership,
(b) the Company, (c) the MLP GP LP, and (d) the respective Subsidiaries of the
Partnership, the Company and/or the MLP GP LP, all of the foregoing being
treated as a single consolidated entity.

“Renewal Term” has the meaning set forth in Section 5.1.

“Seconded Employees” means those employees of Hess and its Affiliates who are
engaged in providing the Employee Functions to the General Partner from time to
time.

“Secondment” means each assignment of any Seconded Employee to the General
Partner from Hess in accordance with the terms of this Agreement.

“Secondment Fee” has the meaning set forth in Section 3.1(a).

“Subsidiary” means, with respect to any Person, any other Person in which such
first Person, directly or indirectly, owns an Equity Interest.

“Takota GP” means Hess Infrastructure Partners GP LLC, a Delaware limited
liability company and the general partner of Takota LP.

“Takota LP” mean Hess Infrastructure Partners LP, a Delaware limited
partnership.

“Total Services Costs” has the meaning set forth in Section 3.1(a).



--------------------------------------------------------------------------------

EXHIBIT B

Employee Functions

The Employee Functions to be provided by the Seconded Employees of Hess Corp.
include, but are not limited to, the following functions with respect to the
Assets and/or the businesses of the Public Company Group:

 

  •   Executive Oversight (including select positions involving legal, tax and
management of key controls and processes);

 

  •   Business Development;

 

  •   Corporate Development (including Treasurer, Controller and Corporate
Secretary functions);

 

  •   Unitholder and Investor Relations;

 

  •   Communications and Public Relations; and

 

  •   Such other operational, commercial and business functions that are
necessary to develop and execute the business strategy of the Public Company
Group including, without limitation, expansion of existing facilities;
acquisition of new facilities, customers or key suppliers; and determine key
investment decisions and structures.

The Employee Functions to be provided by the Seconded Employees of HTC include,
and are limited to, the following functions with respect to the Assets and/or
the businesses of the Public Company Group:

 

  •   Coordination of scheduling of rail tank cars with railroad owners and
related suppliers, service providers and customers.